Citation Nr: 9902939	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  95-37 135	)	DATE
	)
	)                          

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 
40 percent for the residuals of a gunshot wound to the back, 
with a fracture of L5.

2.  Entitlement to a disability evaluation in excess of 
50 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1969.

In a November 1996 rating decision, the regional office (RO) 
granted a total evaluation based on individual 
unemployability, effective from June 1995.  The veteran did 
not file a notice of disagreement.

At his hearing before a Member of the Board of Veterans' 
Appeals (Board) in September 1998, the veteran submitted 
additional evidence, consisting of a Social Security 
Administration decision, along with a statement waiving RO 
consideration of this additional evidence.  Accordingly, the 
evidence has been considered by the Board in this decision.


FINDINGS OF FACT


1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appeal.

2.  The residuals of a gunshot wound to the back, with a 
fracture of L5, are manifested by unremitting complaints of 
low back pain radiating into the left leg, neuropathic 
changes consistent with L5 radiculopathy, left lower 
extremity buttock and L5 sensory loss, a dropped left ankle 
jerk, severely limited spinal mobility, and complaints of a 
locking sensation with respect to the back.

3.  The veteran is demonstrably unable to obtain or retain 
employment due to post-traumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  A 60 percent evaluation is warranted for the residuals of 
a gunshot wound to the back, with a fracture of L5.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, 4.73, Diagnostic Codes 5293, 5320 (1998).

2.  A 100 percent evaluation is warranted for PTSD.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of the Department of Veterans Affairs 
(VA) to assist the veteran in the development of his claims 
has been satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In determining the disability 
evaluation, VA must acknowledge and consider all regulations 
that are potentially applicable based upon the assertions and 
issues raised in the record and explain the reasons and bases 
used to support its conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.


I.  Residuals of a Gunshot Wound to the Back

A.  Factual Background

Service medical records reveal that the veteran sustained 
fragment wounds from an AK-47 across the lower back in April 
1968.  The wounds were debrided.  There was no evidence of 
nerve or arterial involvement, but the area of the left 
sacrum at L4-5 was exposed.  Upon hospitalization, X-rays of 
the lumbosacral spine revealed a fracture of the transverse 
process of the fifth lumbar vertebra.  There was a fracture 
of the left lateral wing of the sacrum and a fracture of the 
left iliac bone with minimal displacement.  In May 1968, a 
delayed primary closure of the back wound was performed.  A 
gunshot wound of the lumbosacral spine, with fractures of the 
ilium and transverse process of L4, was diagnosed.  In August 
1968, the veteran complained of severe low back pain and left 
anterior thigh pain.  In September 1968, the veteran 
complained of persistent back pain in the lumbar region.  
Upon separation examination in July 1969, a reduced range of 
motion of the back, with tenderness over L4-5, was observed.  
The neurologic system was clinically evaluated as normal.

Upon VA examination in December 1969, the veteran complained 
of persistent back pain, particularly after standing and 
bending.  He stated that he was no longer able to work as a 
bartender, but that he worked as a cashier in his father's 
restaurant, where he could sit part of the time.  Examination 
of the spine revealed a very marked loss of muscle substance.  
The examiner observed that one could almost put a fist into 
the cavity that had been caused by the muscle loss.  It was 
noted that the muscles involved included the erector of the 
spine in the lower lumbar region, the upper abdominal muscle 
on the left side to a moderate degree, and the upper gluteal 
muscles to a mild-to-moderate degree.  There was a one-third 
loss of extension and quite painful limitation on lateral 
bending to the right side.  The examiner diagnosed a gunshot 
wound to the left back, with a secondary compound fracture of 
the fifth left lumbar transverse process and iliac bone, 
healed, with marked scar formation and severe loss of muscle 
tissue.

In a March 1970 rating decision, the RO granted service 
connection for the residuals of a gunshot wound to the back, 
with a fracture of L5.  A 40 percent evaluation was assigned 
under Diagnostic Code 5350.

VA clinical records dated in 1980 reflect complaints of low 
back pain.

Upon VA examination in May 1981, the veteran reported that he 
had been unable to work as a chef because of increasing low 
back pain with standing.  He stated that he was working part-
time because of back pain.  He complained of left leg 
weakness and paresthesias on the lateral surface of the left 
thigh.  Examination revealed tenderness of the lumbar spine 
region and left sacroiliac area.  X-rays revealed a collapse 
of the lumbosacral disc space with hypertrophic and reactive 
changes.  A large post-traumatic exostosis protruded from the 
left iliac crest medially.  Spina bifida of S1 was present.  
It was observed that a large exostosis, probably of traumatic 
origin, protruded from the posterior margin of the upper 
sacrum laterally at the level of S2.

VA clinical records dated from 1991 to 1993 reflect 
complaints of low back pain radiating to the left leg.  
Following testing in June 1993, the impression was of an 
abnormal electromyograph manifested by chronic neuropathic 
changes in the tibialis anterior and the lateral 
gastrocnemius, consistent with a chronic left L5 
radiculopathy.  In February 1994, it was observed that 
sensation was decreased to light touch in the left lower 
extremity.

In May 1994, a vocational evaluator reported that the veteran 
had undergone a ten-day work evaluation.  It was noted that 
the veteran had complained of increased discomfort in his 
lower back and legs, increased discomfort in both of the 
wrists and hands when using the hands, headaches, and 
difficulty hearing during the evaluation period.  The 
evaluator concluded that, physically, the veteran had 
appeared to encounter significant difficulties in fully 
participating in the evaluation.  Because the veteran had not 
exhibited the physical tolerance, stamina, and endurance 
necessary to return to competitive employment, the evaluator 
opined that the veteran was not feasible for full or part-
time employment.  The evaluator recommended that the veteran 
participate in another ten-day work evaluation once the 
veteran felt substantially better, his physical condition 
substantially improved, or six months elapsed.

Upon VA examination in August 1994, the veteran reported that 
he worked in his family's restaurant on a part-time basis.  
He complained of chronic low back pain and decreased 
sensation into the left thigh region.  He stated that he had 
been fitted with a transcutaneous nerve stimulator (TENS) for 
his chronic lumbar spine pain.  Examination revealed an 
extensive, deeply retracted gunshot wound scar extending from 
the left iliac crest to the midline, posteriorly.  Sensation 
was decreased distal to the scar along the left posterior 
thigh, but gluteus maximus functioning was normal.  X-rays of 
the lumbar spine revealed marked degenerative disc changes at 
L5-S1, small spurs at other levels, hypertrophic and 
coalescing osteophytes at L5-S1, and a large spur extending 
from the site of the gunshot wound to the iliac crest 
involving the left transverse process of L5.  The examiner's 
impression was of a gunshot wound of the left iliac crest and 
lumbar spine, with reduced sensation o the left posterior 
thigh, and marked post-traumatic lumbar degenerative disc 
disease at L5-S1.

VA clinical records dated from 1994 to 1995 reflect 
complaints of low back pain.  In March 1995, it was noted 
that there was no sensory or motor loss.  In April 1995, it 
was noted that back flexion was to fifteen centimeters from 
the floor and extension was to ten degrees, with pain.  Later 
that month, it was observed that the veteran experienced 
severe pain with any movement.  No sensory loss was observed.  
One week later, it was noted that spinal mobility was 
severely limited.  Twenty-five percent of the normal range of 
full flexion, extension, and right-sided flexion was 
observed.  Forty-percent of the normal range of left-sided 
flexion was observed.  In October, it was observed that there 
was no motor deficit.

In an October 1995 certificate, a VA physician reported that 
the veteran was disabled by virtue of his degenerative disc 
disease of the lumbar spine.  It was noted that it was 
expected that the veteran would recover sufficiently to be 
able to perform his regular and customary work in April 1996.

Upon VA examination in December 1995, the veteran reported 
that he had been unable to work over the prior eight months 
because of low back pain.  He stated that low back pain 
radiated to the left lower extremity to the ankle, associated 
with pain and occasional numbness in the leg.  He complained 
of constant pain that increased with sitting, standing, 
bending, or lifting.  He stated that walking was limited.  It 
was noted that the veteran wore a lumbosacral corset and used 
a TENS unit.  Heel and toe walking was intact.  There was an 
eight-inch irregular, depressed, healed, tender wound over 
the left posterior ilium and sacroiliac joint.  There was no 
spasm.  Flexion was to 30 degrees, extension was to 
30 degrees, and right and left bending was to 45 degrees, 
restricted by pain.  Straight leg raising was positive on the 
left to 30 degrees and positive on the right to 60 degrees, 
with no cross over.  There was a positive femoral nerve 
stretch on the left.  The deep tendon reflexes were intact.  
There was no gross motor weakness.

The examiner diagnosed a status post gunshot wound to the low 
back, marked degenerative disc disease, and spinal stenosis.  
It was noted that the veteran was significantly impaired 
secondary to the injuries that he had sustained in service.  
The examiner reported that the veteran was restricted from 
prolonged sitting and prolonged standing and had to be able 
to shift positions at will.  In addition, it was noted that 
the veteran was restricted from repeated bending or lifting 
more than twenty-five pounds.  The examiner stated that 
prolonged driving and extended walking were also restricted.  
The examiner opined that rehabilitation potential was 
dependent on pain management and weight control.

VA clinical records dated in 1996 reflect complaints of low 
back pain and left leg pain.  In January 1996, mild spasm was 
observed in the left lumbar paraspinal muscles.  Spinal 
mobility was grossly limited and the veteran was unable to 
tolerate an exercise program.  There was no neurological 
deficit.  In February 1996, moderate limitation of spinal 
mobility was observed.  In June 1996, the veteran complained 
of left leg weakness and numbness.  It was noted that there 
was left lower extremity buttock and L5 sensory loss, 
relatively intact strength, and a dropped left ankle jerk.  
In July 1996, the veteran complained of an increase in back 
and left leg pain with exercise.

In a May 1998 decision, an Administrative Law Judge of the 
Social Security Administration observed that the veteran's 
severe impairments, characterized as degenerative disc 
disease of the lumbar spine with radiculopathy, dysthymia, 
and PTSD, prevented the veteran from sitting more than four 
hours of an eight-hour workday, standing more than two hours 
of an eight-hour workday, lifting more than twenty-five 
pounds occasionally and ten pounds frequently, engaging in 
any activity requiring stooping, twisting, climbing, 
crawling, or pushing with the left leg, and adhering to a 
regular work schedule or meeting reasonable production goals.  
It was determined that, based on the veteran's residual 
functional capacity and vocational factors, there were no 
jobs existing in significant numbers that he could perform.

At his September 1998 hearing, the veteran testified that he 
experienced severe lower back pain that radiated down his 
left side.  He stated that he could stand no more than 
fifteen or twenty minutes and sit no more than an hour.  He 
reported that he experienced muscle spasms in his left leg 
once or twice per day.  He testified that he experienced a 
locking sensation in his back on a daily basis at times.


B.  Pertinent Law and Regulations

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1998).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, a maximum 
evaluation of 60 percent is warranted for intervertebral disc 
syndrome productive of pronounced impairment manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 
40 percent evaluation is warranted for severe impairment, 
manifested by recurring attacks with little intermittent 
relief.

The Board notes that the Rating Schedule has been revised 
with respect to the ratings applicable to muscle injuries, 
effective July 3, 1997.  62 Fed. Reg. No. 106, 30235-30240 
(Jun. 3, 1997) (codified at 38 C.F.R. §§ 4.55 - 4.73; 
38 C.F.R. §§ 4.47-4.54 and 4.72 were removed and reserved).  
The defined purpose of these changes was to incorporate 
updates in medical terminology, advances in medical science, 
and to clarify ambiguous criteria.  The comments clarify that 
the changes were not intended to be substantive.  See 62 Fed. 
Reg. No. 106, 30235-30237.

Injuries to Muscle Group XX, the spinal muscles, consisting 
of the sacrospinalis (erector spinae and its prolongations in 
thoracic and cervical regions), whose functions include the 
postural support of the body and extension and lateral 
movements of the spine, are evaluated pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5320.  Under this code, a 40 percent 
evaluation is warranted for moderately severe injury of the 
lumbar region.  A maximum evaluation of 60 percent is 
warranted for severe injury of the lumbar region.

The U.S. Court of Veterans Appeals (Court) has held that when 
regulations concerning rating disabilities undergo a 
substantive change during the course of an appeal, the 
veteran is entitled to the resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308, 312 (1991).  However, as stated, a review of 
the new regulations indicates that no substantive changes 
were made to the applicable rating criteria, to include 
Diagnostic Code 5320.


C.  Analysis

Following a review of the record, the Board concludes that a 
60 percent evaluation is warranted under Diagnostic Code 
5293.  In June 1993, an electromyograph revealed neuropathic 
changes in the tibialis anterior and the lateral 
gastrocnemius, consistent with a chronic left L5 
radiculopathy.  A review of the medical evidence reflects the 
veteran's unremitting complaints of low back pain radiating 
into the left leg.  In January 1996, mild spasm was observed 
in the left lumbar paraspinal muscles.  In addition, the 
veteran testified that he experienced muscle spasms in his 
left leg once or twice per day.  In June 1996, after the 
veteran complained of left leg weakness and numbness, it was 
observed that there was left lower extremity buttock and L5 
sensory loss and a dropped left ankle jerk.  Furthermore, 
upon VA examination in December 1995, the examiner opined 
that the veteran was significantly impaired secondary to the 
injuries that he had sustained in service.  In April 1995, it 
was noted that spinal mobility was severely limited.  At his 
September 1998 hearing, the veteran testified that he 
experienced a locking sensation in his back.

The Board is cognizant that, in an October 1995 certificate, 
a VA physician noted that it was expected that the veteran 
would recover sufficiently to be able to perform his regular 
and customary work in April 1996.  However, there is no 
medical evidence of a "recovery" prior or subsequent to 
April 1996.

With reasonable doubt resolved in the veteran's favor, the 
Board concludes that a 60 percent evaluation is warranted.  
See 38 C.F.R. § 4.7.  However, an evaluation in excess of 60 
percent is not warranted, as the maximum schedular evaluation 
available under Diagnostic Codes 5293 and 5320 is 60 percent.


II.  PTSD

A.  Factual Background

Upon VA psychological evaluation in November 1993, the 
veteran reported that he had been married four times and had 
fathered two daughters, ages twenty-five and twenty-one.  He 
stated that he had raised his youngest daughter since the age 
of four.  He reported that he shared a house with another 
Vietnam veteran, which was not a happy arrangement.  He 
stated that he worked a split shift of approximately three 
hours per day, six days per week, as a cook at his family's 
restaurant.  He opined that his family would like him to work 
someplace else.  The psychologist noted that the following 
symptoms were present:  intrusive thoughts, combat 
nightmares, dissociative episodes, psychogenic amnesia, 
avoidance of war-related stimuli, diminished interest in 
significant activities, feelings of detachment or 
estrangement from others, a restricted affect, a sense of a 
foreshortened future, a sleep disorder, irritability or 
outbursts of anger, impaired concentration, hypervigilance, 
physiologic reactivity upon exposure to events that 
symbolized trauma, and survivor guilt.  The psychologist 
concluded that the test and interview results were congruent 
with a diagnosis of PTSD.  A global assessment of functioning 
(GAF) score of 60 for moderate symptoms or moderate 
impairment was assigned.  It was noted that the veteran 
experienced moderate industrial and social impairment.

Upon VA psychiatric examination in December 1993, the veteran 
complained of a full spectrum of symptoms characteristic of 
PTSD, including nightmares, difficulty sleeping, 
hypervigilance, exaggerated startle response, irritability, 
anger, guilt, and intrusive recollections of Vietnam 
experiences.  He characterized his relationships with others 
as distant and mistrustful.  He described a sheltered work 
history in which he had repeatedly returned to work in his 
family's restaurant after pursuing other types of work.  He 
reported that he had been married several times.  He 
complained of growing conflict with his family and stated 
that he found it difficult to be around his family.  Upon 
mental status examination, the examiner observed an affect 
that was somewhat constricted in range and a mildly depressed 
mood.  The veteran described a constricted existence, 
spending time in his home reading and cooking and 
occasionally seeing friends.  There was no evidence of a 
psychosis or cognitive impairment.  PTSD was assessed.

In a December 1993 rating decision, the RO granted service 
connection for PTSD, evaluated as 30 percent disabling under 
Diagnostic Code 9411.

Upon VA examination in December 1995, the veteran described 
some regression of PTSD symptoms over the prior several 
years.  He complained of hyperarousal symptoms with light 
sleep, several awakenings during the night, exaggerated 
startle response, and hypervigilance.  He stated that he 
avoided high stimulation environments and preferred to sit 
with his back to the wall.  He complained of irritability and 
reported that he had been easily provoked to fight in the 
past.  He described reexperiencing-type symptoms, including 
intrusive recollections of his Vietnam experiences and 
nightmares of being under threat of attack, although these 
had diminished with time.  He complained of increasing 
alienation and reclusiveness, with the curtailment of many 
activities.  He described survivor guilt.  He reported that 
he had first sought treatment in 1993 after feeling 
increasingly alienated from friends and family.  He stated 
that he had continued to seek treatment at the Vet Center on 
a regular basis.

The veteran described a sheltered work history working in his 
family's restaurant.  He stated that, as he had grown 
increasingly alienated from his family members, some of whom 
had belittled his Vietnam experience, he had found it 
impossible to continue working in the restaurant.  He stated 
that his hours had gradually diminished and that he had 
stopped working in the restaurant eight months earlier.  He 
reported that he had attended college since that time, 
studying history.  He stated that he held over two hundred 
units of college credits and hoped to earn a degree.

The veteran described increasing alienation in most of his 
relationships.  He reported that he had been married several 
times.  He stated that his girlfriend had left him a year 
earlier, complaining that he was too irritable and aloof.  
The veteran reported that he was unable to relate well to 
others.  He stated that he felt lonely.  He reported that he 
socialized very little and had few friends.  He described a 
generally suspicious attitude toward others.  It was noted 
that the veteran was the second of six children.  He stated 
that he could relate well to one of his brothers and sisters 
and did not spend much time with them.  He reported that he 
felt alienated from other members of his family.  He stated 
that his attachment to his two daughters, ages twenty-seven 
and twenty-three, helped to keep him going.

Upon mental status examination, the veteran's affect remained 
sullen and depressed.  He became tearful when talking about 
his strained relationships with family members.  The examiner 
observed that the veteran's mood appeared moderately 
depressed.  It was noted that the veteran described a very 
constricted existence.  There was no evidence of a psychotic 
disorder or cognitive impairment.  The examiner diagnosed 
PTSD.

In a May 1996 clinical summary, a Vet Center therapist 
reported that an initial impression of PTSD had been rendered 
in 1993.  It was noted that treatment had focused on relief 
of depression and anger management.  The therapist reported 
that treatment had not been as successful as hoped due to a 
disruption caused by a January 1994 earthquake and the 
veteran's deep distrust and fear, which made him resist 
changes in his life.  It was noted that, during his visits to 
the Vet Center, it was clear that little had changed and 
that, in some respects, the veteran's fears of the world-
which would be paranoid if not grounded in his war 
experiences-were become more deeply entrenched.

The therapist opined that the duration, intensity, and 
frequency of the trauma that the veteran had suffered in 
Vietnam had made accessing his affective component difficult 
at best.  It was noted that the veteran had been unsuccessful 
in four marriages and had not developed industrially at any 
expected level of functioning.  The therapist opined that, 
had it not been for his family providing work, the veteran 
might not have performed industrially at the level that he 
had achieved.  In addition, it was noted that the veteran had 
not been able to work in over a year due to back injuries 
related to the gunshot wounds that he had sustained in 
Vietnam.  The therapist reported that the veteran had been 
terribly affected socially and industrially by his 
experiences in Vietnam.  It was noted that the veteran's 
attempts at the educational process had been plagued by 
depression and a preoccupation with war memories, and that 
the veteran had experienced little educational success.  It 
was further noted that the veteran had a history of 
attempting endeavors that might bring him fulfillment and 
success, but that he was so impaired by his trauma that 
success had not been forthcoming.  The therapist opined that 
the veteran's prognosis was poor and that the veteran would 
not attain any acceptable level of social or industrial 
functioning.

In a June 1996 statement, a VA therapist reported that the 
veteran had undergone therapy on several occasions over the 
prior two months.  It was noted that PTSD had been diagnosed, 
and that the veteran's symptoms included poor memory and 
concentration, poor sleep, nightmares of combat, social 
isolation, periods of depression, intrusive thoughts, and 
poor social functioning.  The therapist reported that the 
veteran was struggling to attend college and embark on a new 
career, but that the PTSD symptoms made this very difficult.  
It was noted that the veteran's prognosis was guarded.

In a November 1996 rating decision, the RO assigned a 
50 percent evaluation for PTSD, effective from March 1995.

At his September 1998 hearing, the veteran testified that he 
had had problems in the school environment and passing one of 
his classes.  He stated that he had a couple of friends who 
called to check on him, but that he did not socialize.  He 
reported that he had experienced panic attacks on a daily 
basis while attending school in the past.  He testified that 
he had last worked in April 1994.


B.  Pertinent Law and Regulations

Prior to November 7, 1996, a 100 percent evaluation was 
warranted for PTSD where the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment.  A 70 percent evaluation for PTSD was warranted 
where the ability to establish or maintain effective or 
favorable relationships with people was severely impaired and 
the psychoneurotic symptoms were of such severity and 
persistence that there was a severe impairment in the ability 
to maintain or retain employment.  A 50 percent evaluation 
for PTSD was warranted where the social and industrial 
adaptability was considerably impaired.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).

The schedule for rating mental disorders was revised, 
effective November 7, 1996.  Under the new criteria, a 50 
percent evaluation is warranted for PTSD with occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.


C.  Analysis

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

While the veteran's PTSD disability picture does not meet 
each of the old criteria for a 100 percent schedular 
evaluation, the Court has held that the criteria in 
Diagnostic Code 9411 for a 100 percent evaluation are each 
independent bases for granting a 100 percent evaluation.  See 
Richard v. Brown, 9 Vet. App. 266, 268 (1996); Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

In this case, the Board finds that the veteran is 
demonstrably unable to obtain or retain employment, thus 
warranting a 100 percent evaluation under the old Diagnostic 
Code 9411.  Notably, in a May 1996 clinical summary, a Vet 
Center therapist reported that the veteran had not developed 
industrially at any expected level of functioning.  It was 
further noted that depression and a preoccupation with war 
memories had plagued the veteran's attempts at the 
educational process, and that the veteran had experienced 
little educational success.  The therapist opined that the 
veteran's prognosis was poor and that the veteran would not 
attain any acceptable level of social or industrial 
functioning.  In June 1996, a VA therapist reported that the 
veteran was struggling to attend college and embark on a new 
career, but that the PTSD symptoms made this very difficult.  
The veteran testified that he had not worked since 1994.

It appears that the veteran has been unable to retain 
employment, at least in part, due to physical disability.  In 
addition, following VA psychological evaluation in November 
1993, the examiner opined that the veteran experienced only 
moderate industrial and social impairment.  However, there is 
evidence that supports the veteran's claim that at least 
places the evidence as a whole in equipoise.  That is, the 
veteran has described a sheltered work history of working in 
his family's restaurant until the point that he grew so 
alienated from his family members that he found it impossible 
to continue working in the restaurant.  In May 1996, the Vet 
Center therapist opined that, had it not been for his family 
providing work, the veteran might not have performed 
industrially at the level that he had achieved.

With reasonable doubt resolved in the veteran's favor, the 
Board finds that the cumulative effect of the evidence, 
described above, is a reflection of a psychiatric disability 
picture of a veteran who is unable to obtain or retain 
employment because of PTSD.

In light of the award of a 100 percent schedular evaluation 
for PTSD under the old criteria, the veteran is not 
prejudiced by VA's failure to evaluate the disability level 
resulting from the veteran's service-connected PTSD under the 
new criteria.



ORDER

A 60 percent evaluation is granted for the residuals of a 
gunshot wound to the back, with a fracture of L5, subject to 
the regulations governing the payment of monetary awards.

A 100 percent evaluation is granted for PTSD, subject to the 
regulations governing the payment of monetary awards.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 18 -


